DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 9/6/2022.  Claims 1-21 are pending in the case.  Claims 1, 18, and 21 are independent claims.

Response to Arguments
Applicants’ amendment to claim 20 is persuasive.  This rejection is respectfully withdrawn.

Applicants’ prior art arguments regarding claim 18 has been considered but is moot because the new grounds of rejection presented below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Applicants argue that “the cited portions of Jeong do not disclose or suggest ‘modifying the categories included in the set of categories based on the usage history,’ as recited in independent claim 1.”  Examiner respectfully notes that Park teaches “as part of background processing, folder grouping can be updated in accordance with time of day, usage location, frequency of application program use, and the like” (paragraph 0073 lines 10-13) which meets the limitation.

Claims 1, 3-5, and 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Park et al. (US 2013/0219319 A1, hereinafter Park) in view of Jeong et al. (US 2014/0101583 A1, hereinafter Jeong).

As to independent claim 1, Park teaches a method, comprising:
obtaining, by an electronic device, a usage history for a plurality of installed applications at the electronic device (“examples will be given of group types for which the electronic device may group applications and application folders. As explained further below, group type examples include but are not limited to: genre, selected by the user or determined automatically; usage dates or times; usage frequency; cumulative execution time; and usage places,” paragraph 0023 lines 1-6, emphasis added), wherein the electronic device comprises an application library including a set of categories of the installed applications for display in an application library user interface (“Applications can be organized in categories such as movie apps, SNS, games, maps, travel, life, utility, etc. Several folders may be displayed on a screen concurrently, as in the illustrated example,” paragraph 0027 lines 20-23), the set of categories ordered according to a category display order (“Folders so generated for each date can then be displayed sequentially on a single screen, in chronological order,” paragraph 0028 lines 8-10; see also figures 2B (ordered by usage date) and 2C (ordered by usage count)), and each category comprising a respective subset of the installed applications (“Applications can be organized in categories such as movie apps, SNS, games, maps, travel, life, utility, etc. Several folders may be displayed on a screen concurrently, as in the illustrated example,” paragraph 0027 lines 20-23);
generating an updated set of categories for the application library based on the usage history, (“as part of background processing, folder grouping can be updated in accordance with time of day, usage location, frequency of application program use, and the like,” paragraph 0073 lines 10-13); and
providing the updated set of categories for display in the application library user interface (“the changed grouping information can be immediately presented the next time the waiting screen is displayed,” paragraph 0073 lines 74-76).
Park does not appear to expressly teach a method wherein each category comprises applications that are ordered in an application display order for display within that category in the application library user interface.
Jeong teaches a method wherein each category comprises applications that are ordered in an application display order for display within that category in the application library user interface (“arrangement order information based on criterion that an arrangement order of the execution icon of the at least one application of the plurality of applications in each of the category pages is set,” paragraph 0008 lines 5-8).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the categories of Park to comprise the ordering of Jeong.  One would have been motivated to make such a combination to further assist the user in “organizing and managing the numerous apps … to locate an app of his or her choice” (Park paragraph 0006 lines 6-8, 12).

As to dependent claim 3, the rejection of claim 1 is incorporated.  Park/Jeong further teaches a method wherein generating the updated set of categories comprises modifying the category display order based on the usage history (“time of day can be a folder grouping change event, whereby apps more suitable for morning, evening, etc., can be automatically grouped by the controller 100 and promptly displayed (thus constituting a folder group type display change),” Park paragraph 0034 lines 26-30).

As to dependent claim 4, the rejection of claim 1 is incorporated.  Park/Jeong further teaches a method wherein generating the updated set of categories comprises modifying the application display order for at least one of the categories based on the usage history (“the arrangement order information may be set according to a number of times and a length of time that the at least one application of the plurality of applications is used within the arrangement period, and according to weights that are respectively set for the number of times and the length of time that the at least one application of the plurality of applications is used,” Jeong paragraph 0011 lines 1-7).

As to dependent claim 5, the rejection of claim 4 is incorporated.  Park/Jeong further teaches a method wherein modifying the application display order for the at least one of the categories comprises: modifying the application display order for the at least one of the categories, and maintaining the application display order for another of the at least one of the categories (“the setting interface SIF may provide an interface through which users may input setting data SDTA for setting the category page, the arrangement order, and the arrangement period,” Jeong paragraph 0054 lines 10-13 – manual control allows users to selectively modify certain categories).

As to dependent claim 11, the rejection of claim 1 is incorporated.  Park further teaches a method comprising:
determining a first display based on a most recent launch time for the installed applications (“examples include but are not limited to: genre, selected by the user or determined automatically; usage dates or times; usage frequency; cumulative execution time; and usage places,” paragraph 0023 lines 4-6, emphasis added); and
determining a second display based on a usage time for the installed applications (“examples include but are not limited to: genre, selected by the user or determined automatically; usage dates or times; usage frequency; cumulative execution time; and usage places,” paragraph 0023 lines 4-6, emphasis added).
Park does not appear to expressly teach a method comprising:
determining a first application display order for a first one of the categories based on a most recent launch time for the respective subset of the installed applications for the first one of the categories; and
determining a second application display order for a second one of the categories based on a usage time for the respective subset of the installed applications for the second one of the categories.
Jeong teaches a method comprising:
determining a first application display order for a first one of the categories (“the setting interface SIF may provide an interface through which users may input setting data SDTA for setting the category page, the arrangement order, and the arrangement period,” paragraph 0054 lines 10-13); and
determining a second application display order for a second one of the categories (“the setting interface SIF may provide an interface through which users may input setting data SDTA for setting the category page, the arrangement order, and the arrangement period,” paragraph 0054 lines 10-13).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the application display orders of Park to comprise the usage histories of Jeong.  One would have been motivated to make such a combination to further assist the user in “organizing and managing the numerous apps … to locate an app of his or her choice” (Park paragraph 0006 lines 6-8, 12).

As to dependent claim 12, the rejection of claim 1 is incorporated.  Park/Jeong further teaches a method wherein generating the updated set of categories comprises generating an updated set of categories based on the usage history (“examples include but are not limited to: genre, selected by the user or determined automatically; usage dates or times; usage frequency; cumulative execution time; and usage places,” Park paragraph 0023 lines 4-6, emphasis added) and based on application classification metadata, wherein the application classification metadata includes, for at least one of the plurality of installed applications, at least one of: a visible tag, a non-visible tag, a store category, an application type (“Applications can be organized in categories such as movie apps, SNS, games, maps, travel, life, utility, etc.,” Park paragraph 0027 lines 20-21), and an indicator of inclusion in a subscription.

As to dependent claim 13, the rejection of claim 1 is incorporated.  Park/Jeong further teaches a method wherein the usage history includes, for each of several of the plurality of installed applications, at least one of: a launch count, a launch log, or a usage time (“examples include but are not limited to: genre, selected by the user or determined automatically; usage dates or times; usage frequency; cumulative execution time; and usage places,” Park paragraph 0023 lines 4-6, emphasis added).

Claims 2 and 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Park in view of Jeong and Liusaari et al. (US 2020/0037019 A1, hereinafter Liusaari).

As to dependent claim 2, the rejection of claim 1 is incorporated.  Park/Jeong further teaches a method wherein generating the updated set of categories comprises modifying the categories included in the set of categories based on the usage history (“examples include but are not limited to: genre, selected by the user or determined automatically; usage dates or times; usage frequency; cumulative execution time; and usage places,” Park paragraph 0023 lines 4-6, emphasis added)
Park/Jeong does not appear to expressly teach a method comprising dividing a first one of the categories into a plurality of additional categories.
Liusaari teaches a method comprising dividing a first one of the categories into a plurality of additional categories (“the rules that select the population 20 are based, at least in part, on how that population will be divided into different groupings to be visualized,” paragraph 0046 lines 4-6; “each of the first and second groupings having at least a predefined minimum number of the items relative to the population and at most a predefined maximum number of the items relative to the population,” paragraph 0022 lines 7-10, emphasis added – if a potential category is too big it won’t be selected for display).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the categories of Park/Jeong to comprise the dividing of Liusaari.  One would have been motivated to make such a combination to “provide quick navigation through repositories …, and easily comprehensible and modifiable classifications” (Liusaari paragraph 0002 lines 4-6).

As to dependent claim 6, the rejection of claim 1 is incorporated.
Park/Jeong does not appear to expressly teach a method wherein generating the updated set of categories comprises modifying the categories included in the set of categories by removing one of categories from the application library.
Liusaari teaches a method wherein generating the updated set of categories comprises modifying the categories included in the set of categories by removing one of categories from the application library (“the rules that select the population 20 are based, at least in part, on how that population will be divided into different groupings to be visualized,” paragraph 0046 lines 4-6; “each of the first and second groupings having at least a predefined minimum number of the items relative to the population and at most a predefined maximum number of the items relative to the population,” paragraph 0022 lines 7-10, emphasis added – if a potential category is too small or too big it won’t be selected for display).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the categories of Park/Jeong to comprise the removing of Liusaari.  One would have been motivated to make such a combination to “provide quick navigation through repositories …, and easily comprehensible and modifiable classifications” (Liusaari paragraph 0002 lines 4-6).

As to dependent claim 7, the rejection of claim 1 is incorporated.  Park/Jeong further teaches a method wherein the set of categories is an initial set of categories, and wherein the method further comprises generating the initial set of categories by: generating a first category comprising a first plurality of the installed applications, based on a prior usage history of the first plurality of the installed applications (“examples will be given of group types for which the electronic device may group applications and application folders. As explained further below, group type examples include but are not limited to: genre, selected by the user or determined automatically; usage dates or times; usage frequency; cumulative execution time; and usage places,” Park paragraph 0023 lines 1-6, emphasis added).
Park/Jeong does not appear to expressly teach a method comprising dividing the first category into a plurality of additional categories until a target number of categories has been generated.
Liusaari teaches a method comprising dividing the first category into a plurality of additional categories (“the rules that select the population 20 are based, at least in part, on how that population will be divided into different groupings to be visualized,” paragraph 0046 lines 4-6; “each of the first and second groupings having at least a predefined minimum number of the items relative to the population and at most a predefined maximum number of the items relative to the population,” paragraph 0022 lines 7-10, emphasis added – if a potential category is too big it won’t be selected for display) until a target number of categories has been generated (“A fourth example rule identifies the population 20 by, at least in part, identifying no more than a predefined maximum number of groupings to be visually represented at one time,” paragraph 0050 lines 1-4).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the categories of Park/Jeong to comprise the dividing of Liusaari.  One would have been motivated to make such a combination to “provide quick navigation through repositories …, and easily comprehensible and modifiable classifications” (Liusaari paragraph 0002 lines 4-6).

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Park in view of Jeong and Hemaraj et al. (US 20170083711 A1, hereinafter Hemaraj).

As to dependent claim 14, the rejection of claim 1 is incorporated.  Park/Jeong further teaches storing, by a home screen manager of the electronic device, home screen layout information that indicates multiple home screens for the electronic device (“Referring to FIG. 10, an example is illustrated in which the execution icons of applications APP C and APP B are arranged on the Favorites Page, the execution icon of application APP D is arranged on the My Page, the execution icon of application APP A is arranged on the Utility page, and the execution icon of application APP E is arranged on the Travel page,” paragraph 0068 lines 1-7)
Park/Jeong does not appear to expressly teach a method comprising storing whether any of multiple home screens are hidden from display.
Hemaraj teaches a method comprising storing whether any of multiple user interface objects are hidden from display (“The icon data includes an icon, a location of the icon on a launch screen, a flag indicating whether the icon is hidden or visible, and an unlocking instruction,” abstract lines 3-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple home screens of Park/Jeong to comprise the hiding of Hemaraj.  One would have been motivated to make such a combination to further assist the user in “organizing and managing the numerous apps … to locate an app of his or her choice” (Park paragraph 0006 lines 6-8, 12) by suppressing home screens that are not currently relevant.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Park in view of Jeong and Mehta et al (US 2012/0291022 A1, hereinafter Mehta).

As to independent claim 18, Park teaches a device, comprising:
a memory (figure 1 part 130 “STORAGE UNIT”) storing a plurality of installed applications and an application library including a set of categories of the installed applications for display in an application library user interface (“Applications can be organized in categories such as movie apps, SNS, games, maps, travel, life, utility, etc. Several folders may be displayed on a screen concurrently, as in the illustrated example,” paragraph 0027 lines 20-23) ordered according to a category display order (“Folders so generated for each date can then be displayed sequentially on a single screen, in chronological order,” paragraph 0028 lines 8-10; see also figures 2B (ordered by usage date) and 2C (ordered by usage count)), each category comprising a respective subset of the installed applications (“Applications can be organized in categories such as movie apps, SNS, games, maps, travel, life, utility, etc. Several folders may be displayed on a screen concurrently, as in the illustrated example,” paragraph 0027 lines 20-23), wherein the set of categories comprises a recently-used applications category (“any application that was executed (run) for more than a minimum period of time on August 15th might be included in a folder labeled August 15. Folders so generated for each date can then be displayed sequentially on a single screen, in chronological order. In this manner, a user may readily identify which apps were run on a recent particular date,” paragraph 0028 lines 6-12); and
at least one processor (figure 1 part 100 “CONTROLLER”) configured to:
obtain a usage history for the plurality of installed applications (“examples will be given of group types for which the electronic device may group applications and application folders. As explained further below, group type examples include but are not limited to: genre, selected by the user or determined automatically; usage dates or times; usage frequency; cumulative execution time; and usage places,” paragraph 0023 lines 1-6, emphasis added);
generate an updated set of categories for the application library based on the usage history by performing one or more of: modifying the category display order, modifying the application display order, modifying the categories included in the set of categories, or the modifying the respective subset of the installed applications for at least one category (“as the frequency of app usage changes, the screen example of FIG. 2C can exhibit an automatic adjustment of the apps within the respective folders,” paragraph 0034 lines 24-26; “as part of background processing, folder grouping can be updated in accordance with time of day, usage location, frequency of application program use, and the like,” paragraph 0073 lines 10-13); and
provide the updated set of categories for display in the application library user interface (“the changed grouping information can be immediately presented the next time the waiting screen is displayed,” paragraph 0073 lines 74-76).
Park does not appear to expressly teach a device wherein each category comprises applications that are ordered in an application display order for display within that category in the application library user interface.
Jeong teaches a device wherein each category comprises applications that are ordered in an application display order for display within that category in the application library user interface (“arrangement order information based on criterion that an arrangement order of the execution icon of the at least one application of the plurality of applications in each of the category pages is set,” paragraph 0008 lines 5-8).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the categories of Park to comprise the ordering of Jeong.  One would have been motivated to make such a combination to further assist the user in “organizing and managing the numerous apps … to locate an app of his or her choice” (Park paragraph 0006 lines 6-8, 12).
Park/Jeong does not appear to expressly teach a device wherein the set of categories comprises a recommended-applications category.
Mehta teaches a device wherein the set of categories comprises a recommended-applications category (“display categories of applications (e.g., most recent applications, most downloaded applications, top free applications, top paid applications, featured applications, entertainment, productivity, business, education and the like),” paragraph 0023 lines 14-17, emphasis added).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the categories of Park/Jeong to comprise the categories of Mehta.  One would have been motivated to make such a combination to suggest certain applications to the user.

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Park in view of Jeong, Mehta, and Liusaari.

As to dependent claim 19, the rejection of claim 18 is incorporated.  Park/Jeong/Mehta further teaches a device wherein the at least one processor is configured to generate the updated set of categories by modifying the categories included in the set of categories, based on the usage history (“examples will be given of group types for which the electronic device may group applications and application folders. As explained further below, group type examples include but are not limited to: genre, selected by the user or determined automatically; usage dates or times; usage frequency; cumulative execution time; and usage places,” Park paragraph 0023 lines 1-6, emphasis added).
Park/Jeong/Mehta does not appear to expressly teach a device configured to perform at least one of:
dividing a first one of the categories into plurality of additional categories; and
removing one of categories from the application library.
Liusaari teaches a device configured to perform at least one of:
dividing a first one of the categories into plurality of additional categories (“the rules that select the population 20 are based, at least in part, on how that population will be divided into different groupings to be visualized,” paragraph 0046 lines 4-6; “each of the first and second groupings having at least a predefined minimum number of the items relative to the population and at most a predefined maximum number of the items relative to the population,” paragraph 0022 lines 7-10, emphasis added – if a potential category is too big it won’t be selected for display); and
removing one of categories from the application library (“the rules that select the population 20 are based, at least in part, on how that population will be divided into different groupings to be visualized,” paragraph 0046 lines 4-6; “each of the first and second groupings having at least a predefined minimum number of the items relative to the population and at most a predefined maximum number of the items relative to the population,” paragraph 0022 lines 7-10, emphasis added – if a potential category is too small or too big it won’t be selected for display).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the categories of Park/Jeong/Mehta to comprise the dividing and removing of Liusaari.  One would have been motivated to make such a combination to “provide quick navigation through repositories …, and easily comprehensible and modifiable classifications” (Liusaari paragraph 0002 lines 4-6).

Allowable Subject Matter
Claims 20-21 are allowed.

Claims 8-10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: The claims require an application library updating a set of installed applications categories ordered according to a category display order, and each category comprising a respective subset of the installed applications that is ordered in an application display order, based on the usage history, and updating a recently-used applications category and a recommended-applications category on separate update schedules or linking category layout functionality to hidden home screen information. The combination of these features in combination with the rest of the limitations cannot be found in the prior art and no rationale exists to modify prior art in such a manner

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 20160246478 A1 disclosing a recommended-applications category
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Applicants’ amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145